ON MOTION ROE REHEARING.
The defendant in error complains of certain statements made in the opinion which it avers are not supported by the record. It is urged that the statement in the opinion that the amount due the defendant, as distributee, ivas paid over to the bankruptcy court “ after notice to all the creditors of the defendant” is not borne out by the record. The statement complained of was taken literally from the amendment to the answer of the garnishee, which was allowed by the court. The answer to the garnishment was not traversed, and therefore all statements of fact appearing in the answer must be taken as true. Civil Code, § 5283; Darlington v. Belt, 12 Ga. App. 522 (77 S. E. 653). The movant criticises the decision of this court in Stovall v. Joiner, 10 Ga. App. 204 (73 S. E. 22). In reply to this criticism it is sufficient to say that the case was carefully considered, and we are satisfied that the decision does'not in any way conflict with any decision of the Supreme Court or with former decisions of this court.
The fundamental principle upon which the decision in the present case is rested is that, the original garnishment proceedings being invalid, the garnishee had the right to pay the money over into the bankruptcy court; and the fact that the garnishment proceedings were subsequently perfected by amendment would not operate to render the garnishee liable to pay the fund twice, when he had previously lawfully paid it over to the bankruptcy court.